Title: To George Washington from Noah Allen, 13 May 1781
From: Allen, Noah
To: Washington, George


                        
                            West Point May 13th 1781
                        
                        Lieutenant Darius How has Exhibited his Reasons to me for leaveing the Service and I think they are
                            Sufficient And Would Recommend him to your Excellency for a Discharge But Cannot Say but he his Wanted
                            in the Regiment.
                        
                            Noah Allen Capt. Comdt
                        
                    